—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 18, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The record contains substantial evidence to support the Board’s decision that claimant was discharged from his position as a bus driver for misconduct because he was convicted of operating a motor vehicle while his ability to do so was impaired by the use of alcohol. In light of the fact that claimant’s conviction relates directly to his fitness to perform services for his employer, the Board’s decision ruling that claimant’s actions constituted misconduct is upheld.
Mikoll, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.